989 F.2d 505
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gary SLACK and Wilma F. Slack, Appellees,v.RAYMOND CORPORATION, Appellant.
No. 92-2026.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 17, 1992.Filed:  March 8, 1993.

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Gary Slack seriously injured his right eye while operating a forklift that was manufactured and sold by the Raymond Corporation (Raymond).  He subsequently brought this products liability lawsuit.  After a three-day trial, the jury found that the forklift's design was unreasonably dangerous and awarded $250,000 in damages to Gary Slack.  The jury also found that Wilma Slack did not suffer any loss of consortium as a result of the injuries incurred by her husband, Gary Slack.  The district court1 denied Raymond's post-trial motions for judgment notwithstanding the verdict (jnov) and for new trial.  Raymond appeals and raises a salmagundi of issues.  We affirm.

I.

2
After thoroughly reviewing the record in the light most favorable to Slack and after giving him the benefit of all reasonable inferences from the facts proved at trial as required by this court in reviewing a denial of a directed verdict motion,  see Morgan v. Arkansas Gazette, 897 F.2d 945, 948 (8th Cir. 1990), we conclude that there was sufficient evidence to sustain the jury's conclusion that the forklift's design was unreasonably dangerous.  Therefore, we hold that the district court properly denied Raymond's motions for directed verdict at the close of Slack's evidence and at the close of all of the evidence.

II.

3
Additionally, in the exercise of our duty we have carefully considered the remaining nine issues raised by Raymond which involve alleged evidentiary and instructional errors by the district judge.  As we said in  Financial Holding Corp. v. Garnac Grain Co., Inc., 965 F.2d 591, 596 (8th Cir. 1992), "[w]e have done so because we recognize that to the parties and counsel involved each allegation of trial court error is important."  Our review convinces us that each of the remaining issues raised by Raymond is without merit.

III.

4
Accordingly, the order and judgment of the district court is affirmed.


5
See 8th Cir.  R. 47B.



1
 The Honorable Russell G. Clark, United States District Judge for the Western District of Missouri